COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Linda Gaile Henderson-Qualls v. The State of Texas

Appellate case number:      01-14-00934-CR

Trial court case number:    1370183

Trial court:                182nd District Court of Harris County

      This case was abated and remanded to the trial court based on the failure of
counsel, Kurt B. Wentz, to timely file a brief on appellant’s behalf. On May 12, 2015,
counsel filed a brief on appellant’s behalf. Accordingly, we REINSTATE this case on
the Court’s active docket.
       Further, because appellant’s brief is filed effective on reinstatement of this case,
the State’s brief, if any, is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: May 21, 2015